DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on May 20, 2022.  As directed by the amendment: claims 22 and 60 have been amended, claims 1-21 and 41-59 have been canceled, and new claims 79 and 80 have been added.  Thus, claims 22-40 and 60-80 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-67, 72-78, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 60 recites the limitation that the overlay is made of closed cell foam, rubber, or plastic having a density in the range of about 2 lb/ft3 to about 12 lb/ft3.  However, the specification only provides support for the overlay being made of MINICEL® L200, L300, or L380 (see page 2, ln. 3) which would have a density of 2 lb/ft3, 3 lb/ft3, and 3.8 lb/ft3, respectively.  Thus, the full range of densities as claimed is not supported by the original disclosure and the limitation is new matter.
Claims 61-67, 72-78, and 80 are rejected based on their dependency to rejected claim 60.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 68 is recited as being dependent upon canceled claim 45.  For purposes of examination, the claim is interpreted as though it were dependent upon claim 60.
Claim 69 is recited as being dependent upon canceled claim 45.  For purposes of examination, the claim is interpreted as though it were dependent upon claim 60.
Claims 66, 70 and 71 are rejected based on their dependency to rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-26, 30-34, 38, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334), in view of Ryan et al. (US 6,419,650).
As to claim 22, O’Neil discloses a therapeutic, fitness, and sports enhancement device (massage wheel 10 is disclosed as being for massage/gently knead the flesh of the human body, see col. 1, ln. 19-22, and is capable of being used in the claimed manner, Fig. 1) comprising: an entirely cylindrically shaped core (hub 13, Figs. 1-3) having a first end and a second end made of a firm/rigid or resilient material (col. 1, ln. 31-35; col. 2, ln. 4-22) and a plurality of solid projections 16 (prongs 16, Figs. 1-3) having a predetermined shape configured to extend into soft tissue of a user (see col. 1, ln. 36-47 describing how the device can be used on various parts of the body to massage the tissue and increase circulation), wherein the device is not mounted to an external structure (see Fig.1, Fig. 3, col. 2, ln. 26-28).
While O’Neil does disclose that the protrusions/prongs 16 can be made separable from the core/hub 13 (col. 2, ln. 17-18), O’Neil does not disclose that the core is made of at least one of closed cell foam, rubber or plastic with a diameter of about 3 inches to about 15 inches or that the projections are on an overlay surrounding the core, the overlay being made of made of at least one of closed cell foam, rubber or plastic.  However, Ryan teaches a massage roller having a core 7, 11, 12 made of plastic or dense rubber (col. 4, ln. 8-11) with a diameter within the claimed range (roller 7 is disclosed as having a diameter from 4 to 5 inches and rollers 11, 12 are disclosed as being 1/8 to ½ greater in diameter than rollers 7; thus either of these rollers is within the claim range, see col. 3, ln. 63-67).  Ryan further teaches a plurality of protrusions (nubs 14) formed on an overlay (band 15) which is provided around the core 12 and is made of the same material (col. 4, ln. 29-58; see also col. 10, ln. 31-37 describing the rubbery nubs being molded on the bands 15). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the protrusions/prongs 16 are formed separately from the core/hub 13 as part of an overlay, as taught by Ryan, in order to provide a quick and simple means of removing and installing the prongs onto the roller in one step, as opposed to removing them individually.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the core and overlay are made of rubber or plastic, as taught by Ryan, in order to provide a suitable material choice for a massage roller which can provide a desired degree of firmness and/or resiliency to the massage surface.  
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the diameter of the core is within the claimed range, as taught by Ryan, in order to provide a suitably sized massage roller for massaging various parts of the user’s body, such as the back.  
As to claim 23, the modified device of O’Neil discloses that the projections extending from the overlay include a predetermined shape including a cylindrical shape with rounded ends (see Figs. 1-2 of O’Neil).  
As to claim 24, the modified device of O’Neil discloses that the projections longitudinally extend over a length of the overlay (each row of protrusions 16 extends longitudinally over the length of the roller, see Fig. 1, Fig. 2 of O’Neil).  
As to claim 25, the modified device of O’Neil discloses that the projections extend perpendicular to a longitudinal axis of the overlay (a height of each protrusion 16 extends perpendicular to the longitudinal axis of the roller, see Fig. 3 of O’Neil).   
As to claim 26, the modified device of O’Neil discloses that the projections radially extend from the overlay at the same angles (see Fig. 3 of O’Neil).   
As to claim 30, the modified device of O’Neil discloses the claimed invention except that the projections are configured in a helical pattern extending from the overlay.  However, Ryan teaches a massage roller having projections configured in a helical pattern (nubs 14 formed in a spiral pattern, see col. 5, ln. 7-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the pattern of projections forms a helical/spiral pattern, as taught by Ryan, in order to provide an equally suitable alternative shape for the massage projections to suit an individual’s massage preference.
As to claim 31, the modified device of O’Neil discloses that the projections 16 are individually spaced in a predetermined pattern extending from the overlay (see Fig. 1, Fig. 2 of O’Neil).    
As to claim 32, the modified device of O’Neil discloses that the predetermined pattern includes an aligned pattern of the 16 extending from the overlay (each row of protrusions 16 includes several aligned protrusions, see Fig. 1, Fig. 2 of O’Neil).  
As to claim 33, the modified device of O’Neil discloses that the predetermined pattern includes an offset pattern of the projections extending from the overlay (each row of protrusions 16 is offset from the adjacent row of protrusions, see Fig. 1, Fig. 2 of O’Neil).  
As to claim 34, the modified device of O’Neil discloses that the core and/or the projections extending from the overlay are made of a pliable material (see Ryan, col. 10, ln. 31-37 describing the nubs as being “rubbery”).
As to claim 38, the modified device of O’Neil discloses that the pliable material includes plastic (see Ryan, col. 4, ln. 29-37).  
As to claim 79, the modified device of O’Neil discloses that the projections are configured to extend into at least one of the following: muscles, tendons, ligaments, or fascia (see Fig. 3 of O’Neil where the projections are being applied to the muscle of the calf of the user).   
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334), in view of Ryan et al. (US 6,419,650), as applied to claim 22 above, and further in view of Belleville (US 2,578,916).
As to claim 27, the modified device of O’Neil discloses the claimed invention except that the projections radially extend from the overlay at different angles.  However, Belleville teaches a massage roller device (Fig. 1) having projections (teeth 4) extending radially at different angles (see Fig. 3, col. 1, ln. 18-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the projections extend radially at different angles, as taught by Belleville, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334), in view of Ryan et al. (US 6,419,650), as applied to claim 22 above, and further in view of Snyder (US 2007/0118963).
As to claim 28, the modified device of O’Neil discloses the claimed invention except that the projections are configured in a wave pattern extending from the overlay.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the device in a wave pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
As to claim 29, the modified device of O’Neil discloses the claimed invention except that the projections are configured in a Z pattern extending from the overlay.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the massage device in a Z-pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334), in view of Ryan et al. (US 6,419,650), as applied to claims 22 and 34 above, and further in view of Walker (US 5,577,995).
As to claim 35, the modified device of O’Neil discloses the claimed invention except that the pliable material includes a closed-cell foam material.  However, Walker teaches a therapeutic device (Fig. 1, Fig. 2) having an inner core (inner balls 22, 24) and an overlay 32, 34 made of a closed-cell foam material (outer coverings 32, 34 are a resilient form of closed cell foam, see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the material of the core and/or the overlay is a closed cell foam material, as taught by Walker, in order to provide a suitable well-known material choice since it appears the device of O’Neil would perform equally well being made of closed cell foam.
As to claim 36, the modified device of O’Neil discloses that the closed-cell foam material includes a chemically cross-linked polyethylene foam (see Walker, col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  
As to claim 37, the modified device of O’Neil discloses the claimed invention except that the pliable material includes expandable polyethylene.  However, Walker teaches a therapeutic device (Fig. 1, Fig. 2) having an inner core (inner balls 22, 24) made of expandable polyethylene (inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the material of the core is made of expandable polyethylene foam, as taught by Walker, in order to provide a suitable well-known material choice since it appears the device of O’Neil would perform equally well being made of expandable polyethylene foam.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334), in view of Ryan et al. (US 6,419,650), as applied to claim 22 above, and further in view of Nichols (US 6,449,788). 
As to claim 39, the modified device of O’Neil discloses the claimed invention except that the core includes a plurality of bonded sections.  However, Nichols teaches a cylindrical foam roller/pillow 10 including a plurality of bonded sections (multiple layers of foam 12, 13, 14, see Fig. 1 , Fig. 2, col. 2, ln. 12-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the core includes a plurality of bonded sections/layers, as taught by Nichols, in order to allow variation in the firmness of the layers for increased comfort to the user, see Nichols, col. 5, ln. 47-61).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334), in view of Ryan et al. (US 6,419,650), as applied to claim 22 above, and further in view of Faust et al. (US 5,078,387).
As to claim 40, the modified device of O’Neil discloses the claimed invention except that the core is manufactured using an extrusion process.  However, Otto teaches a plastic roller formed by extrusion (extruded polymeric plastic, col. 3, ln. 40-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the plastic core is formed by an extrusion process, as taught by Faust, in order to provide a suitable well-known means for manufacturing the roller since it appears O’Neil’s device would perform equally well being formed by an extrusion process.
Claims 60-64, 69-72, 76, and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013).
As to claim 60, Johnson discloses a therapeutic fitness and sports enhancement device (Exercise and Massage Roller 10, Fig. 1) comprising: a core 12 (Fig. 3) made of closed cell foam, rubber, or plastic (elastomeric material, rigid plastic, metal, or wood, col. 1, ln. 1-3) and having a diameter of about 3 inches to about 15 inches (roller 10 is typically approximately 4” to 6” in diameter, col. 3, ln. 15-17); and an overlay 14 completely surrounding the core 12 (see Figs. 1-3), the overlay 14 including a plurality of projections 20 made of closed cell foam, rubber, or plastic (body 14 is molded from an elastomeric material such as natural or synthetic rubber, synthetic foams, etc., see col. 3, ln. 6-12), wherein the plurality of projections 20 have a predetermined shape configured to extend into soft tissue of a user (see Figs. 1-3 and 14, col. 3,ln. 19-21; col. 4, ln. 66 - col. 5, ln. 7).  *It is noted that the limitation of the density being in the range of about 2 lb/ft3 to about 12 lb/ft3 is not supported by the earlier filed parent application 11/827,361 nor the provisional application 60/831,726.  Thus, Johnson, having a filing date of June 8, 2010, qualifies as prior art for claim 60 and its dependents.
While Johnson does disclose that the overlay including projections 20 can be formed of foam (synthetic foams, col. 3, ln. 6-12), Johnson lacks detailed description as to the limitation that the projections of the overlay have a density in the range of about 2 lb/ft3 to about 12 lb/ft3.  However, Allen teaches a massage device 10, 11 (Figs. 1-3) including a foam overlay (foam sheet 18 around rigid inner tube 12), the foam overlay 18 having a density within the claimed range (2.0 to 3.0 lb/ft3, col. 5, ln. 18-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the foam overlay 14 (and its projections 20) are formed of a foam having a density between 2.0 to 3.0 lb/ft3, as taught by Allen, in order to provide an adequate balance of pressure and comfort to the user (see Allen, col. 5, ln. 26-39).
As to claim 61, the modified device of Johnson discloses that the projections 20 extending from the overlay 14 include a predetermined shape including a curved shape (see Fig. 5 of Johnson)
As to claim 62, the modified device of Johnson discloses that the projections 20 longitudinally extend over a length of the overlay 14 (see Fig. 1 of Johnson).  
As to claim 63, the modified device of Johnson discloses that the projections 20 extend perpendicular to a longitudinal axis of the overlay 14 (see Fig. 1 of Johnson).  
As to claim 64, the modified device of Johnson discloses that the projections 20 radially extend from the overlay 14 at the same angles (see Fig. 1 and Fig. 2 of Johnson).  
As to claim 69, the modified device of Johnson discloses that the projections 20 are individually spaced in a predetermined pattern extending from the overlay 14 (see Fig. 1 of Johnson).  
As to claim 70, the modified device of Johnson discloses that the predetermined pattern includes an aligned pattern of the projections 20 extending from the overlay 14 (each band 18 includes a number of aligned projections 20, see Fig. 1 of Johnson).  
As to claim 71, the modified device of Johnson discloses that the predetermined pattern includes an offset pattern of the projections 20 extending from the overlay 14 (each band 18 is offset from an adjacent band 18, see Fig. 1 of Johnson).  
As to claim 72, the modified device of Johnson discloses that the core and/or the projections extending from the overlay are made of a pliable material (elastomeric material that provides compressability, see col. 3, ln. 1-18 of Johnson).  
As to claim 75, the modified device of Johnson discloses that the pliable material includes expandable polyethylene (synthetic foams such as polyethylene, see col. 3,ln. 1-18 of Johnson).  
As to claim 76, the modified device of Johnson discloses that the pliable material includes plastic (synthetic foams such as polyethylene, see col. 3,ln. 1-18 of Johnson).  
As to claim 80, the modified device of Johnson discloses that the projections 20 are configured to extend into at least one of the following: muscles, tendons, ligaments, or fascia (myofascial release, col. 5, ln. 1-7 of Johnson).   
Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013), as applied to claim 60 above, and further in view of Belleville (US 2,578,916).
As to claim 65, the modified device of Johnson discloses the claimed invention except that the projections radially extend from the overlay at different angles.  However, Belleville teaches a massage roller device (Fig. 1) having projections (teeth 4) extending radially at different angles (see Fig. 3, col. 1, ln. 18-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the projections extend radially at different angles, as taught by Belleville, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 66 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013), as applied to claims 60 and 69 above, and further in view of Snyder (US 2007/0118963).
As to claim 66, the modified device of Johnson discloses the claimed invention except that the projections are configured in a wave pattern extending from the overlay.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the device in a wave pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
As to claim 67, the modified device of Johnson discloses the claimed invention except that the projections are configured in a Z pattern extending from the overlay.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the massage device in a Z-pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013), as applied to claim 60 above, and further in view of Ryan et al. (US 6,419,650).
As to claim 68, the modified device of Johnson discloses the claimed invention except that the projections are configured in a helical pattern extending from the overlay.  However, Ryan teaches a massage roller having projections configured in a helical pattern (nubs 14 formed in a spiral pattern, see col. 5, ln. 7-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the pattern of projections forms a helical/spiral pattern, as taught by Ryan, in order to provide an equally suitable alternative shape for the massage projections to suit an individual’s massage preference.
Claims 73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013), as applied to claims 60 and 72 above, and further in view of Walker (US 5,577,995).
As to claim 73, while Johnson does disclose that the pliable material can be a synthetic foam such as polyethylene, EVA or polyolefins (see Johnson, col. 5, ln. 6-14), the modified device of Johnson lacks detailed description as to the limitation that the foam is includes a closed-cell foam material.  However, Walker teaches a therapeutic device (Fig. 1, Fig. 2) having an inner core (inner balls 22, 24) and an overlay 32, 34 made of a closed-cell foam material (outer coverings 32, 34 are a resilient form of closed cell foam, see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the material of the core and/or the overlay is a closed cell foam material, as taught by Walker, in order to provide a suitable well-known material choice since it appears the device of Johnson would perform equally well being made of closed cell foam.
As to claim 74, the modified device of Johnson discloses that the closed-cell foam material includes a chemically cross-linked polyethylene foam (see Walker, col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  
Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013), as applied to claim 60 above, and further in view of Nichols (US 6,449,788).
As to claim 77, the modified device of Johnson discloses the claimed invention except that the core includes a plurality of bonded sections.  However, Nichols teaches a cylindrical foam roller/pillow 10 including a plurality of bonded sections (multiple layers of foam 12, 13, 14, see Fig. 1 , Fig. 2, col. 2, ln. 12-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the core includes a plurality of layers, as taught by Nichols, in order to allow variation in the firmness of the layers for increased comfort to the user, see Nichols, col. 5, ln. 47-61).
Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9,668,933), in view of Allen (US 5,824,013), as applied to claim 60 above, and further in view of Faust et al. (US 5,078,387).
As to claim 78, the modified device of Johnson discloses the claimed invention except that the core is manufactured using an extrusion process.  However, Faust teaches a plastic roller formed by extrusion (extruded polymeric plastic, col. 3, ln. 40-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Johnson so that the plastic core is formed by an extrusion process, as taught by Faust, in order to provide a suitable well-known means for manufacturing the roller since it appears Johnson’s device would perform equally well being formed by an extrusion process.
Response to Arguments
Applicant’s arguments with respect to claims 22-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 20, 2022, with respect to claims 60-78 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that Johnson, which was filed June 8, 2010, does not qualify as prior art because the filing date is later than the filing dates of U.S. Pat. No. 7,918,714 (11 July 2007) and provisional application 60/831,726 (18 July 2006), to which the instant application claims priority.  Applicant further asserts on page 8 of the remarks that the limitation “the plurality of solid projections range in height from about 1/8 inch to about 3 inches” has been deleted from the amended claims, and therefore, the claims should be given the earlier priority date.  However, the argument is not well taken because, in claim 60, the newly added limitation that the projections of the overlay have “a density in the range of about 2 lb/ft3 to about 12 lb/ft3” is not supported by the disclosures of either U.S. Pat. No. 7,918,714 (11 July 2007) or  provisional application 60/831,726 (18 July 2006).  60/831,726 (18 July 2006) does not mention a density of any of the materials of the device and US 7,918,714 (11 July 2007) only describes the density of the pliable material being in the range of 2.0 to 3.8 lb/ft3.  Thus, the two earlier filed applications do not provide support for the full range of densities claimed in claim 60 and therefore, the earlier priority dates do not apply.  Therefore, the Johnson reference is still available as prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785